Citation Nr: 9904502	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-46 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a circulatory 
disorder.

6.  Entitlement to service connection for callus formation on 
the feet.

7.  Entitlement to service connection for arthritis.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a neighbor


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
January 1955.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In September 1997, the Board remanded 
the case to the RO for consideration of additional evidence.  
The case has recently been returned to the Board for 
appellate consideration.  


FINDING OF FACT

The claims of entitlement to service connection for a heart 
disorder, hypertension, diabetes mellitus, an eye disorder, a 
circulatory disorder, callus formation on the feet and 
arthritis are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a heart 
disorder, hypertension, diabetes mellitus, an eye disorder, a 
circulatory disorder, callus formation on the feet and 
arthritis are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are unremarkable for a 
heart disorder, hypertension, diabetes mellitus, an eye 
disorder, a circulatory disorder, callus formation on the 
feet or arthritis.  The separation medical examination in 
January 1955 reports third degree pes planus that was also 
found on examination when he reported for service in June 
1952.  Earlier in June on an entrance examination pes planus 
I was reported.  A military medical examination in 1958 is 
also pertinently unremarkable and reported normal feet.

On an application for VA benefits the veteran submitted in 
late 1987 he reported diabetes mellitus in 1968 and 
hypertension in 1977.  Contemporaneous private medical 
records received in connection with the application mention 
pertinently the initial diagnosis of diabetes in 1964, and 
blurred vision and hypertension.  Intermittent claudication 
of the right calf is also reported in 1987.

A VA examination in1989 confirmed hypertensive vascular 
disease and the onset of diabetes in the early 1960's.  
Degenerative joint disease of the lumbar spine, the hip, the 
knees and sacroiliac joints was also reported.  Records of 
treatment at the Veterans Memorial Medical Center in 1989 
report open angle glaucoma of both eyes, optic atrophy of the 
left eye and diabetic retinopathy.  The report of a late 1989 
admission for back pain after a fall mentions lumbar 
spondylosis and history of a diagnosis of hypertension in 
1979.

The veteran in late 1993 submitted a claim to establish 
service connection for the disabilities at issue and in a 
January 1994 letter he reported outpatient treatment at VA 
and medical treatment since 1989 at the Veterans Memorial 
Medical Center.

The extensive medical records received in development of the 
veteran's claim report no appreciably earlier onset for 
diabetes and mention elevated blood pressure in the early 
1980's.  

Medical examinations in 1976 and 1978 appear pertinently 
unremarkable except for diabetes related ophthalmology in 
1978.  Hypertensive arteriosclerotic heart disease is 
mentioned initially on VA examination and other medical 
treatment records during the early 1990's. 

Records of treatment in 1994 at the Veterans Memorial 
Hospital show recent foot callus removal and mention a 
history of arthritis in 1986, arteriosclerotic heart disease 
and glaucoma in the 1990's and adult onset diabetes in the 
mid 1960's.  Other eye disorders noted were optic atrophy, 
incipient cataracts and proliferative diabetic retinopathy.  

At a RO hearing in 1995, the testimony that was directed to 
the issues on appeal was limited to a recollection of back 
injury and coexisting problem with the legs (Transcript at 
6).

Medical records obtained after the RO hearing include an 
extensive record of the veteran's admission to St. Luke's 
Medical Center in 1994 for complications following recent 
foot callus removal.  A physician in 1996 mentioned the 
veteran had been twice admitted in 1994 for arteriosclerosis 
obliterans that eventually required a below the knee 
amputation on the left side.  

Pursuant to the Board remand, the veteran was asked to 
identify treatment pertinent to the issues under 
consideration.  He mentioned treatment for eye, high blood 
pressure and diabetes during the 1990's.  No response was 
received from a request to Makati Medical Center for records 
not previously obtained.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for cardiovascular disease, 
including hypertension, diabetes mellitus or arthritis 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection for a heart 
disorder, hypertension, diabetes mellitus, an eye disorder, a 
circulatory disorder, callus formation on the feet and 
arthritis are not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claims.  The 
Board in remanding the case sought to ensure the veteran was 
afforded due process in assuring that all evidence of record 
was considered and he was given an opportunity to identify 
additional evidence.  

The Board gave no indication or impression that any of the 
claims was well grounded.  However, the Board's intention was 
to ensure evidence obtained in development of an unrelated 
compensation claim that could reasonably have been viewed as 
potentially probative in the determination of well 
groundedness of the matters at issue, particularly from the 
standpoint of relevant history was considered.  No 
examination was required as that action was left to the RO's 
discretion and to have requested such would have accorded 
more consideration than was due in the preliminary 
development under the circumstances.  

The RO did complete the actions requested.  The veteran 
identified evidence not previously of record that the RO 
requested.  However, it was not received but it did appear 
duplicative of other evidence as the veteran did not identify 
it as probative in the determination of a well grounded 
claim.  Nor has such evidence been reported since notice was 
given to the veteran that the appeal was being returned to 
the Board.  

The Board is aware that the RO determination in 1994 on the 
issue of service connection for arthritis was also appealed 
but that the issue was inadvertently omitted from the Board 
remand.  However, in view of the record and the basis for the 
Board's decision, the Board does not find any prejudice 
resulted from the initial oversight.  The Board does note 
that the RO following the 1997 Board remand mentioned 
arthritis in the letter seeking additional evidence and that 
the veteran did not identify treatment records.  Therefore, 
the Board finds that no additional assistance is required at 
this time.  Stegall v. West, 11 Vet. App. 268 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO has obtained copies of numerous post 
service medical records and has made a diligent effort to 
obtain an adequate record.  The service medical records are 
available.  The records that have been obtained are 
comprehensive and appear to cover a long period of post 
service treatment.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions, provided in 
writing and hearing testimony, cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well-
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), his lay assertion on a matter of medical causation or 
etiology would not be entitled to any favorable presumption 
in the well-grounded determination.  The record confirms the 
various disorders claimed, but they all appear initially many 
years after service.  There has been no medical opinion 
offered that links to service any of the claimed disorders.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claims well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claims for service connection for the 
disorders as issue must be denied as not well grounded.

Significant is the absence of medical evidence linking a 
currently existing heart disorder, hypertension, diabetes 
mellitus, an eye disorder, a circulatory disorder, callus 
formation on the feet or arthritis to service.  In essence, 
the critical element missing is a nexus to service for any of 
the currently existing disabilities that in this case 
requires probative medical evidence to well ground the 
claims.  The veteran's assertions regarding causation are not 
competent and of no evidentiary value to well ground the 
claims.  Grottveit, supra; see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  

Although the Board considered and denied the veteran's claims 
on a different ground than the RO, the appellant has not been 
prejudiced by the decision.  

The adjudication consideration accorded the appellant at the 
RO was greater than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claims for service connection for 
a heart disorder, hypertension, diabetes mellitus, an eye 
disorder, a circulatory disorder that the veteran claimed as 
bad circulation, callus formation on the feet or arthritis.  
At the RO hearing he did not have any testimony indicating 
the existence of nexus evidence and the transcript shows the 
testimony was almost in its entirety focused on a matter that 
was not a part of this appeal.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the veteran's claims for service connection for the 
multiple disorders at issue are not well grounded, the 
doctrine of reasonable doubt is inapplicable to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a heart disorder, 
hypertension, diabetes mellitus, an eye disorder, a 
circulatory disorder, callus formation on the feet and 
arthritis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

